DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 13-15, 17-20, 23, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (2012/0308858 in view of Mehta et al. (8,263,254).
 	Hermann et al. in figures 1-21, disclose a battery pack enclosure for a motor vehicle comprising a vehicle body, a traction battery comprising a plurality of battery cells (303) arranged within a battery housing (101). The traction battery configured to temporarily store electrical energy and a battery receptacle space in which the battery housing is arranged. The battery receptacle space delimited at least partially by a vehicle body component, wherein an outer surface of the battery housing is provided with a first fire protection coating. Hermann et al. in para. 0037, disclose an inner surface of the vehicle body component, which faces the battery housing, is provided with a second fire protection coating, and wherein the second fire protection coating each comprise an intumescent coating. Hermann et al. fail to show a first fire protection comprising an intumescent coating. 
 	Mehta et al. in figures 1-4, disclose a cell with an outer layer of intumescent material comprising a battery (100), a cylindrical case (101), which is coated with a layer of intumescent material (305). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hermann by further comprising the coated layer of intumescent coating disclosed by Mehta et al. in order to limit the effect of thermal runaway.
 	Regarding claim 13, Hermann et al., disclose an outer surface of the vehicle body component, which faces away from the battery housing, is provided with a third fire protection coating comprising the intumescent coating.
 	Regarding claim 14, Hermann et al. disclose the vehicle body component, which is a floor panel of the motor vehicle, which arranged between the battery housing and a passenger compartment (the vehicle passenger compartment should have a floor panel).
 	Regarding claim 15, Hermann et al. disclose the battery receptacle space, which is further delimited by a weatherproof cover(with sealing gasket between an upper housing 307 and a lower housing 405 should be considered weatherproof).
 	Regarding claim 17, Hermann et al. disclose the intumescent coating comprises at least one of ammonium polyphosphate, polyurethane, and sodium silicate
 	Regarding claim 18, Hermann et al. disclose the intumescent coating comprising polyurethane, and wherein the intumescent coating is at least partially foamed when applied to at least one of the battery housing and the vehicle body component.
 	Regarding claim 19, Hermann et al. disclose at least one of the first fire protection coating and the second fire protection coating comprise the intumescent coating applied in a plurality of successive layers (para. 0046 increasing the thickness of the fire protection coating).
 	Regarding claim 20, Hermann el al. in combination with Mehta et al. disclose at least one of the first fire protection coating and the second fire protection coating is configured to be an acoustic insulation layer (sound proof, which can be considered acoustic insulation layer).
 	Regarding claim 23, Hermann et al. in combination with Mehta et al. disclose the second fire protection coating, which can be applied to an acoustic insulation layer of the vehicle body component
 	Regarding claim 31, Hermann et al. in combination with Mehta et al. disclose a first of the plurality of successive layers comprises ammonium polyphosphate, and wherein a second of the plurality of successive layers comprises sodium silicate but does not include ammonium polyphosphate. 
 	Regarding claim 32, Hermann et al. in combination with Mehta et al. disclose a first of the plurality of successive layers comprises sodium silicate, and wherein a second of the plurality of successive layers comprises ammonium polyphosphate but does not include sodium silicate.  
 	Regarding claim 33, Hermann et al. in combination with Mehta et al. disclose a first of the plurality of successive layers comprising sodium silicate but does not include ammonium polyphosphate, and wherein a second of the plurality of successive layers comprises ammonium polyphosphate but does not include sodium silicate.  
 	Regarding claim 34, Hermann et al. in combination with Mehta et al. disclose the second fire protection coating having a higher activation temperature than the third fire protection coating.  
 	Regarding claim 35, Hermann et al. in combination with Mehta et al. disclose the first fire protection coating, which is the only fire protection coating with which the battery housing is provided.  
 	Regarding claim 36, Hermann et al. in combination with Mehta et al. disclose a structure of the battery housing to which the first fire protection coating, which is applied has a higher thermal conductivity than that of the first fire protection coating.  
 	Regarding claim 37, Hermann et al. in combination with Mehta et al. (col. 4, lines 25-35) disclose the intumescent coating comprising ammonium polyphosphate, polyurethane, and sodium silicate.  
 	Regarding claim 38, Hermann et al. in combination with Mehta et al. (col. 4, lines 25-35) disclose intumescent coating further comprising polyvalent alcohol.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13-15, 17-20, 23, 31-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618